DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the specification and the claims have overcome the 112 rejection and objections of the previous office action.  However, Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new reference Li et al. has been applied below in response to applicant’s amendments.
In regard to applicant’s arguments of unexpected results allegedly shown in the Table 1 of the instant specification - while the Examiner appreciates the data, the claims (especially the independent claim) are not considered to be reasonably commensurate in scope with the results shown thus far.  
716.02(D)    UNEXPECTED RESULTS COMMENSURATE IN SCOPE WITH CLAIMED INVENTION [R-08.2012] 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which 
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Specifically, the instant claims fail to distinguish themselves from the comparative examples of the instant specification in any way which could give the claims a criticality commensurate with the specification.  The claims allow for an infinite number of possible cathode materials which have not been tested (such as lithium nickel platinum oxides for example) which could not be reasonably assumed to have the enhanced properties.  Further, the three example referred to in the arguments cannot be reasonably considered to show a sufficient number of tests both inside and outside of the claimed ranges. 
Therefore, the rejection is modified and maintained and made FINAL.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub 2015/0340686 cited in IDS) in view of Li et al. (Comparison of Single Crystal and Polycrystalline LiNi0.5Mn0.3Co0.2O2 Positive Electrode Materials for High Voltage Li-Ion Cells” newly cited, a copy of which is included).
In regard to independent claim 1, Sun et al. teach a lithium secondary battery, comprising: a cathode formed from a cathode active material including a first cathode active material particle and a second cathode active material particle (as previously applied, Example 13 in Table 4 for example includes a combination of 10 micron sized Preparation Example 2 and 3 micron sized Preparation Example 3; Example 19 in Table 5 includes Examples 3 and 6) a combination of ; an anode; and a separation layer interposed between the cathode and the anode (necessarily present in a lithium secondary battery described in paragraph [0001], see also cell described by Li et al. below), 
wherein the first cathode active material particle includes a lithium metal oxide including a concentration gradient (see Preparation Examples 2 and 3 in paragraphs [0044-0045]) and has a secondary particle structure formed from an assembly of primary particles (a natural function of small particle size described), wherein the second cathode active material particle includes a lithium metal oxide having a uniform composition (Preparation Example 6 and 7 in paragraphs [0048-0049]), 
wherein the first and second cathode active material particles each includes at least two metals except from lithium, and an amount of nickel is the largest among those of the metals in each of the first and second cathode active material particles (see paragraphs cited above for each Example, nickel molar percentage is highest).
0.5Mn0.3Co0.2O2 positive electrode material (i.e. SC-532) as opposed to a multi-crystalline material as such has far superior stability at high voltage and high temperature and exceptional capacity retention (see Conclusion section) which has an un-aggregated structure as seen in Figure 1 as compared to the polycrystalline material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use un-aggregated SC-523 as the second cathode active material in the battery of Sun et al. as such has superior electrochemical properties as taught by Li et al.
In regard to claims 2 and 3, Sun et al. teach the first cathode active material particle includes a concentration gradient region between a core region and a shell region (paragraphs [0044-0045]) and the first cathode active material particle has a continuous concentration gradient region from a central portion to a surface (gradually changing the mixing ratio of the precursor materials described in paragraph [0044] is expected to form a continuous gradient).
	In regard to claims 4-6, Sun et al. teach the first cathode active material particle includes a lithium metal oxide with ratios of Ni:Co:Mn such as 80:05:15 (paragraph [0045]) which depending on the level of lithiation overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 
	In regard to claims 7 and 8, Li et al. teach LiNi0.5Mn0.3Co0.2O2 positive electrode material (i.e. SC-532) as noted above as the second cathode active material in the combination.

	In regard to claim 11, Sun et al. teach the second cathode active material particle has a constant concentration from a central portion to a surface (paragraph [0049] - uniform composition).  Li et al. teach a single crystal which naturally has a constant concentration.
	In regard to claim 12, Sun et al. teach an average diameter of the second cathode active material particle is smaller than that of the first cathode active material particle (such as 10 micron for the first and 3 micron for the second in the Examples cited above).
Regarding claim 13, Sun further teaches (Table 4) the mixing ratio of Embodiment 13 is 80:20 by weight percent. Sun discloses of tap densities in Embodiment 7 (Table 3) when the mixing ratio is changed. According to Table 3, an embodiment with changed mixing ratios from 0-100 has tap densities within the range of 2.60 and 2.28. It is important to note that the tap densities of the several mixing ratios are not far off from each other. Additionally, Sun discloses the particle PI can have a weight percent of 5 to 95 with respect to a total weight of an active material ([0009]) which corresponds to a broad range of 5:95 to 95:5.
It would have been obvious for a skilled artisan to have chosen a weight ratio where the second cathode active material is greater than the first, i.e. 5:5 to 5:95, with a reasonable expectation of success. Thus, because according to Table 3, the changed mixing ratio would not greatly affect the tap density, the volume of the second cathode active material would also be greater than the first cathode active material. 
Regarding claim 14, Sun further teaches the diameters of the first cathode active material and the second cathode active material in Embodiment 13 (Table 4). The first cathode active material diameter is greater than that of the second cathode active material. Additionally, Sun teaches ([0008]) 
In regard to claims 15 and 16, Sun et al. teach Ni:Co:Mn ratio of 80:05:15 for the first cathode active material (Prep Example 3, paragraph [0045] - Embodiment 19 in Table 5) and, in the combination, the second cathode active material has a molar ratio of 50:30:20 (see title of Li et al.,  i.e.NCM523) which obviates the claimed limitations of an amount of Ni in the second cathode active material particle is smaller than that in the first cathode active material particle and each of the first and second cathode active material particles further includes cobalt (Co) and manganese (Mn), wherein an amount of Co and an amount of Mn in the second cathode active material particle are each greater than that in the first cathode active material particle.
	In regard to claim 17, Li et al. teach the ability to coat NMC materials with aluminum oxide (forming AC-532 - see page A1535 first column) which enhances the electrochemical properties as seen in the various results (Table, figures 4 and 6) in a manner which obviates the claimed coating.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723